[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-16625                 ELEVENTH CIRCUIT
                            Non-Argument Calendar                JUNE 15, 2009
                          ________________________            THOMAS K. KAHN
                                                                   CLERK
                      D. C. Docket No. 08-60065-CR-WPD

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DONDRE GREEN,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (June 15, 2009)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Dondre Green appeals his 57-month sentences for conspiracy to commit

access device fraud, in violation of 18 U.S.C. § 371, and theft of mail by a postal

employee, in violation of 18 U.S.C. § 1709. On appeal, Green argues that the
district court erred by giving him a four-level enhancement as a leader/organizer

because he did not have an organizational or supervisory role in the offense, but

was merely a postal employee who stole credit cards out of the mail and provided

them to others. After careful review, we affirm.

      “A district court’s enhancement of a defendant’s offense level based on his

role as an organizer or leader is a finding of fact reviewed for clear error.” United

States v. Rendon, 354 F.3d 1320, 1331 (11th Cir. 2003). “The government bears

the burden of proving by a preponderance of the evidence that the defendant had an

aggravating role in the offense.” United States v. Yeager, 331 F.3d 1216, 1226

(11th Cir. 2003).

      The Sentencing Guidelines provide that a four-level enhancement may be

applied if “the defendant was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive.”            U.S.S.G. §

3B1.1(a). In determining whether a § 3B1.1(a) enhancement applies, the district

court should consider: “(1) exercise of decision-making authority, (2) nature of

participation in the commission of the offense, (3) recruitment of accomplices, (4)

claimed right to a larger share of the fruits of the crime, (5) degree of participation

in planning or organizing the offense, (6) nature and scope of the illegal activity,

and (7) degree of control and authority exercised over others.” Rendon, 354 F.3d



                                           2
at 1331-32 (quotation omitted) (citing U.S.S.G. § 3B1.1 cmt. (n.4)). “There can, of

course, be more than one person who qualifies as a leader or organizer of a

criminal association or conspiracy.” U.S.S.G. § 3B1.1 cmt. (n.4). The defendant

does not have to be the “sole leader or kingpin of the conspiracy in order to be

considered an organizer or leader within the meaning of the Guidelines.” Rendon,

354 F.3d at 1332 (quotation omitted). A leader/organizer enhancement may apply

where the defendant was the leader or organizer of only one person. Yeager, 331

F.3d at 1226-27. The district court’s application of a § 3B1.1(a) enhancement is

given deference on appeal. Rendon, 354 F.3d at 1332.

      On this record, the district court did not clearly err by giving Green a

leader/organizer enhancement, pursuant to U.S.S.G. § 3B1.1(a), because the

government established by a preponderance of the evidence that he had an

aggravating role in the offence. See Yeager, 331 F.3d at 1226. The record shows

that Green had a leader/organizer role in the offense, as he stole at least 25 credit

cards from people on his mail delivery route and then distributed those cards to at

least five people, including individuals who were unconnected.           Green also

received compensation, in the form of electronics and gift cards, for his

distribution of stolen credit cards.




                                          3
      The fact that other co-conspirators recruited people did not negate Green’s

leadership or organizational role in the offense, as there can be more than one

leader/organizer and it was Green who provided stolen credit cards to these co-

conspirators, as well as to other individuals. See U.S.S.G. § 3B1.1 cmt. (n.4).

Furthermore, the fact that a co-conspirator distributed counterfeit identification

cards to others and had a criminal history had no impact on Green’s

leader/organizer enhancement, which was based only on Green’s distribution of

stolen credit cards. Accordingly, we affirm Green’s 57-month sentences.

      AFFIRMED.




                                        4